Citation Nr: 0800046	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-34 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether the request for waiver of recovery of overpayment 
indebtedness, in the calculated amount of $16,178.80, was 
timely. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty from January 1961 to 
January 1965 and from January 1965 to August 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 2005 decision by the Committee 
on Waivers and Compromises (Committee) located at the 
Department of Veterans Affairs (VA) Debt Management Center in 
Fort Snelling, Minnesota.  


FINDINGS OF FACT

1.  The appellant was notified of the overpayment by a letter 
dated August 9, 2002  

2.  The appellant's request for a waiver was received on May 
6, 2005.   


CONCLUSION OF LAW

The appellant's request for waiver of the overpayment 
indebtedness in the amount of $16,178.80 was not timely 
filed, and a waiver may not be granted.  
38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. § 1.964(e) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue on appeal in this case is whether the appellant has 
submitted a timely request for waiver of recovery of an 
overpayment of pension benefits in the amount of $16,178.80.  
Under the applicable regulations, a request for waiver of a 
debt, other than for loan guaranty, shall only be considered 
if made within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrates to 
the Chairperson of the Committee that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a) (West 
2002).

In this case, the appellant was notified on May 20, 2002 
that, due to a change in the appellant's family income or net 
worth, his VA benefits were to be reduced.  A July 2002 
letter notified the appellant that the reduction of his VA 
benefits was effective April 1, 2001.  The appellant was 
notified that the adjustment in benefits resulted in an 
overpayment of benefits and he will be notified shortly of 
the exact amount of the overpayment.  On August 9, 2002, the 
appellant was notified of the overpayment indebtedness, the 
right to request a waiver, and the 180 day time limit for 
requesting a waiver.  

The appellant's request for waiver of overpayment was 
received on May 6, 2005.  Review of the claims file shows no 
documents which could be construed as a request for waiver 
prior to May 6, 2005.  

By a decision dated May 2005, the Committee denied the 
veteran's request for waiver of recovery of an overpayment in 
the amount of $16,178.80 on the basis of the untimely waiver 
request.  This determination pointed out that in the August 
9, 2002 Debt Management Center (DMC) letter to the appellant, 
he was notified of the amount of his debt, and informed of 
his right to request, and information regarding the specifics 
of obtaining a waiver of recovery of that debt.  

Ultimately, the evidence of record shows that the appellant's 
request for waiver of overpayment was not received until May 
6, 2005, more than two years subsequent to the DMC's August 
2002 letter notifying him of the overpayment and informing 
him of his right to request a waiver.  The regulations cited 
above note that such a request must be made within 180 days 
of the date of that notice.  Thus, the appellant's request 
for waiver of overpayment is not timely, and as a matter of 
law, must be denied.

In the May 2005 notice of disagreement, the appellant 
contends that he requested a waiver within the 180 day time 
limit.  As noted above, there is no evidence in the claims 
file of a request for a waiver received prior to May 6, 2005.  
In the September 2005 Form 9, the appellant asserted that he 
did not receive a letter from VA regarding the overpayment.  
However, there is a "presumption of regularity" under which 
it is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented to rebut the presumption of regularity.  For 
example, the claims file does not reflect that the United 
States Postal Service returned the notification letter as 
undeliverable, or that the enclosures noted in the letter 
were in fact not included therewith.  Of record is a 
certification dated in May 2005 from the Chief of Operations 
that a demand letter with the notice of rights was sent to 
the appellant on August 9, 2002 and the letter was not 
returned due to an incorrect address.  As such, the Board 
presumes that the August 2002 notice letter regarding the 
overpayment, and means by which he could apply for a waiver, 
was sent to the appellant, included the necessary 
attachments, and was received by him.

As the appellant's waiver was not timely received, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Lastly, the Board notes that the Court has held that the 
notice and duty-to- assist provisions of the Veterans Claims 
Assistance Act of 2000 do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).


ORDER

The veteran's request for waiver of recovery of loan guaranty 
indebtedness in the amount of $16,178.80 was not timely.  The 
appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


